DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 12/14/2020 has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.  The rejection based on indefiniteness of claim 6 is withdrawn based on the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tipton. et al. (US 2013/0079264) in view of Gutierrez et al. (US 5,320,768)
In regards to claim 1, Tipton teaches lubricating oil composition comprising an oil of lubricating viscosity according to limitation a) of the claim, phosphorus ester which is used in a transmission (abstract).  The phosphorus ester is a phosphite such as dibutyl phosphite [0025, 0040 and 0072].  The dibutyl phosphite provides phosphorus in amounts of 0.01 to about 0.3% (100 ppm to 3000ppm) according to limitation c) of the claims [0040, 0070].  
The composition can comprise a dispersant such as succinimide dispersant which is a reaction product from succinic acylating agent and an amine, and wherein the dispersant may be non-borated and provided in amounts of from 0.3 to 10% by weight in the composition thus providing the limitation d) of the claim [0043, 0046].  The composition may comprises detergents such as optionally overbased calcium sulfonate having 10 to 40 carbon atoms, salicylate etc. which can have a TBN of from 10 to 600 and present in the composition in amounts of from 0.025 to 3% in the composition [0049 – 0051].  
limitation e) of the claims.
The composition has a base oil of Groups I to V and the composition has a kinematic viscosity at 100ºC (Kv100) of from 1 to 20 mm2/s (cSt) [0022].  Thus, the Kv40 of the composition will overlap the claimed range.  The composition can comprise a friction modifier such as a borate ester but the specific borate ester of the claim and the claimed amount is not provided [0047, 0069].
Gutierrez similarly teaches lubricating oil composition such as oils for transmissions (column 9 lines 13 – 25).  The composition comprises borate ester as friction modifier such as C1 to C4 trialkyl borate (column 9 lines 58 – 62).  Gutierrez teaches such friction modifiers are present in amounts of from 0.01 to 3% according to limitation b) of the claim (column 27 lines 35 – 45).  C1 to C4 trialkyl borate intrinsically comprises boron in amounts of from about 5% to about 10%, and when present in a composition at 0.01 to 3% provides boron in amounts of from 0.0005 to 0.3% (5 to 3000 ppm).
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the borates of Gutierrez and in the recited amounts as friction modifier in the composition of Tipton, since Gutierrez teaches suitable borate ester friction modifiers and amounts useful in transmission fluids.  When the borate is used in the recited amount and the phosphite is used in the recited amounts the claimed ratios will be overlapped.

In regards to claim 2, Tipton and Gutierrez combined teach the composition comprising dibutyl (C8) phosphite which meets the claimed limitation.
In regards to claims 3, 4, Tipton and Gutierrez combined teach the composition.  Tipton teaches the composition comprising glycerol ester [0047].  Glycerol monooleate are well known glycerol esters which would have been obvious to persons of ordinary skill in the art.
In regards to claims 5, 6, Tipton and Gutierrez combined teach the composition.  Tipton teaches the composition can optionally comprise an adipate ester in the base oil and may also comprise optional conventional additives but does not particularly recite the adipate ester in the claimed amount [0037, 0053].  Fluck et al. (US 2015/0126418) teaches hydraulic fluids such as transmission fluids which comprise additive components comprising a blend of diesters including 59 to 67% of adipate diester having R groups, R1 and R2 which are C1 to C13 alkyl, and wherein the diester additive composition provides various functionalities to the composition such as serving as lubricity agent, antiwear agent, viscosity modifier or oxidation inhibitor and wherein the diester additive component is present in the composition in amounts of from 5% or less [0015, 0031 – 0036]. Thus, the adipate ester of the claim is taught in amounts overlapping the claimed range.
It would have been obvious for persons of ordinary skill in the art to have used the diester composition of Fluck and in the recited amounts as additive components in the composition of Tipton, as Fluck teaches they provide various improvements to oils such as transmission oils.
In regards to claim 7, Tipton and Gutierrez combined teach the composition as previously stated.  Tipton teaches the composition can comprise dimercaptothiadiazole corrosion inhibitors [0053].  Corrosion inhibitors are typically present in minor amounts of the composition, and thus, the claimed amounts would have been obvious.  For instance, Gutierrez teaches corrosion 
In regards to claim 8, Tipton and Gutierrez combined teach the composition.  Tipton teaches polymethacrylate viscosity modifier which are present in amounts of from 1 to 12% in the composition [0042].  
In regards to claim 9, Tipton and Gutierrez combined teach the composition having polymethacrylate viscosity modifiers as previously stated.  Polymethacrylate viscosity modifiers are known to have molecular weights of the claim, and which would have been obvious.  For instance, Carey et al. (US 2010/0105585) teaches polymethacrylate VI improvers having number average molecular weights of from 10,000 to 300,000 [0140, 0141].  Thus, the weight average molecular weight of the claim is obvious.
In regards to claim 10, Tipton and Gutierrez combined teach the composition.  Tipton teaches phosphites having the claimed amounts as previously stated.  The phosphites can be dialkyl or trialkylphosphites with alkyl groups having from 1 to 6 carbon atoms, and thus providing up to C12 or up to C18 hydrocarbyl phosphite [0025].
In regards to claim 11, Tipton and Gutierrez combined teach the composition.  Tipton teaches the composition can comprise a friction modifier such as borated fatty epoxides as recited in US 2006/0172899 [0047].  US 2006/0172899 recites borated fatty epoxides having a structure which will provide the hydrocarbyl chain lengths of the claim [see 0059].  Gutierrez teaches friction modifiers can be present in amounts of from 0.01 to 3% and thus such amounts would have been obvious (column 27 lines 29 – 45).
In regards to claim 12, Tipton and Gutierrez combined teach the composition.  Tipton teaches antioxidants such as phenolic antioxidants, sulfur antioxidants etc. [0053].  Gutierrez 
In regards to claims 13 – 15, Tipton and Gutierrez combined teach the composition having the claimed ingredients and thus would be expected to provide the claimed properties.  The composition is useful as transmission oil and thus when used in a transmission would provide the claimed method.  Tipton does not require the presence of a shifting clutch.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that Tipton and Gutierrez fail to teach the P/B ratio of the claims.  The argument is not persuasive.
As discussed in the rejection, Tipton in view of Gutierrez provide phosphorus compounds and borate ester providing the P/B ratio of the claim.
Applicants allege that the claimed composition having P/B ratio of 0.7 or higher exhibits unexpected results over the prior art.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims allow for a C2-C12 trialkyl borate to be present at from 0.2 to 2% in the composition, the inventive examples are directed to a specific borate ester compound present at 0.4 to 0.45% which does not support the breadth of the claims nor demonstrate criticality of the claimed range.
While the claims allows for the presence of any suitable phosphate ester prepared from two alkylene diols to provide phosphorus in amounts of from 100 to 450 ppm to the composition, the inventive examples are directed to a specific phosphate ester compound which provides from 
While the claims allows for the presence of any suitable carboxylic acid dispersant or Mannich dispersant to be present in amounts of at least 1.8% and provides less than 100 ppm of boron to the composition, the inventive examples does not recite the specific dispersant used and requires a maximum of 58 ppm of boron from the dispersant which does not support the breadth of the claims nor demonstrate criticality of the claimed range.
While the claims allow for the presence of calcium sulfonate or calcium salicylate to provide 300 ppm or less of calcium into the composition, the inventive examples are directed to calcium sulfonates having calcium at up to 85 ppm which does not support the breadth of the claims nor demonstrate criticality of the claimed range.
The claims require a ratios of P/B of 0.7 or higher while the inventive examples provide ratios 1.05 to 1.85 which does not support the breadth of the claims nor demonstrate criticality at the claimed range.
The results are not persuasive.
The results merely demonstrate that an increase in known phosphorus and boron additives improves wear properties over comparative compositions having lower amounts of the known ingredients.  This is not a proper demonstration of unexpected results.  Applicants fail to demonstrate criticality of the claimed range at the low P/N ratio of 0.7.
Applicants have thus failed to provide examples that are commensurate in scope with the claims and demonstrate a showing of unexpected results sufficient to rebut the case of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771